DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2015/0196132 A1) in view of Kariya et al. (JP 08-014851 A).
Regarding claim 1, Duffy et al., herein Duffy, discloses a system (100) for simultaneously measuring indentation hardness properties, span properties, and resilience properties of a mattress (500), comprising: a first indentation means (110A) and a second indentation means (110B), each configured for being urged into the mattress (500) with a predetermined force and causing an indentation in the mattress in a region of each of the first and second indentation means and creating a curve on a surface of the mattress between the first indentation means and the second indentation means (mattress-engaging pads 110A and 110B are configured to be urged into mattress 500 by actuator 112 with a predetermined force and create a curve on a surface of the mattress between pads 110A and 110B; fig. 5 and ¶¶ [0050, 0055]); and determining an amplitude, shape, and time-dependency of the resultant deflection of the surface of the mattress (500) between the first indentation means (110A) and the second indentation means (measuring device 118 measures a distance between measuring device 118 and the surface of mattress 500 between mattress-engaging pads 110A and 110B to determine amplitude, shape, and time-dependency of the resultant deflection of the surface of mattress 500 between mattress-engaging pads 110A and 110B; ¶¶ [0059-0060]); wherein the span properties of the mattress are measured by determining a minimum distance away from the first indentation means or the second indentation means where there is no substantial indentation caused by either the first indentation means or the second indentation means (determining the span properties of the mattress is a functional 
Regarding claims 2, 4 and 5, Duffy discloses wherein the first and second indentation means (110A, 110B) are operable together (mattress-engaging pads 110A and 110B are operable together by actuator 112; fig. 1); wherein the first and second indentation means (110A, 110B) are operable together and are rigidly connected together so as to facilitate simultaneous operation (mattress-engaging pads 110A and 110B are rigidly connected together by cross-member 108 so as to facilitate simultaneous operation; fig. 1).
Duffy is silent on using a laser to project a laser line for mapping.
Kariya et al. teaches a non-contact recess measuring device (fig. 1) having a laser means (2) for projecting a laser line onto a surface (laser through a slit) configured for mapping an amplitude, shape, and time-dependency of a recess (camera 3 photographs an image of object 10 exposed to slit laser light and image processing device 5 calculates the 3-dimensional data of the image; Abstract Constitution); wherein the mapping is carried out by photographic triangulation (calculating 3-dimensional coordinates from the image from camera 3 is photographic triangulation).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Duffy with the laser and camera arrangement of Kariya to more accurately obtain the information of a recess of an object (Kariya, Abstract, Purpose). In modifying the apparatus of Duffy with the laser mapping of Kariya, the resulting apparatus would project the laser line onto a curve on the surface of the mattress spanning between the first and second indentation means, to .
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2015/0196132 A1) in view of Kariya et al. (JP 08-014851 A), and further in view of Janapol (US 3,195,347).
	Regarding claim 3, Duffy in view of Kariya disclose the invention as set forth above.
Duffy in view of Kariya are silent on the indentation means being operable independently of each other.
	Janapol teaches a mattress measuring system (fig. 1) wherein first and second indentation means (21, 22) are operable independently of each other (parts 21 and 22 may be raised and lowered to independent recessed positions of mattress M and are therefore operable independently; c. 3, ll. 21-24).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Duffy in view of Kariya with the independently operable indentation means of Janapol to provide a mattress indentation test that more closely resembles the natural articulated positions of human body parts (Janapol, c. 3, ll. 21-24).



Allowable Subject Matter
Claims 6 and 7 are allowed.
	The prior art does not disclose or suggest “wherein the span properties of the mattress are measured by determining a minimum distance away from the first indentation means or the second indentation means where there is no substantial indentation caused by either the first indentation means or the second indentation means” in combination with the remaining claim elements as recited in claims 6 and 7.	

Response to Arguments
Applicant’s arguments with regard to independent claim 6 have been considered and are found persuasive. Response, p. 8. However, it is noted that claim 1 is drawn to an apparatus and a claim describing the manner in which a claimed apparatus is intended to be employed does not differentiate it from a prior art apparatus that teaches all the structural limitations of the claim. The newly added language (¶ 4) does not require any particular additional structure to perform the claimed function. As Duffy discloses first and second indentation means and Kariya teaches laser mapping of an object, the apparatus is met by the structure of Duffy in view of Kariya. The description of how a span property is measured does not further limit the claimed apparatus.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852